0 IG AL
       3Jn tbe Wniteb ~tates ~ourt of jfeberal ~laims
                                         No. 17-65C
                                 (Filed February 28, 2018)
                                 NOT FOR PUBLICATION
                                                                     FILED
* * * * * * * * * * * * * * * * * *
                                          *                        FEB 2 8 2018
                                          *                        U.S. COURT OF
AGUSTIN SANTOS-PINEDA,                    *                       FEDERAL CLAIMS
                                          *
                    Plaintiff,            *
                                          *
      v.                                  *
                                          *
THE UNITED STATES,                        *
                                          *
                    Defendant.            *
* * * * * * * * * * * * * * * * * *


                    MEMORANDUM OPINION AND ORDER

WOLSKI, Judge.

       Plaintiff, Agustin Santos-Pineda, has filed an action in this Court prose,
seeking either compensation or equitable relief regarding his personal property that
the Federal Bureau of Investigation (FBI) allegedly possesses. He maintains that,
after a California state court judge ordered the return of items seized during a state
criminal investigation, these items were transferred to the custody of the FBI in
violation of his constitutionally protected due process rights. See generally Compl.,
ECF No. 1. Plaintiff also complains that a federal district court ignored the state
court order that his property was to be returned, and requests either $200,000 in
damages or an order that the United States Court of Appeals for the Ninth Circuit
revisit its decision to affirm the district coui·t's decision. Compl. at 12:1

       The government has moved for dismissal under Rule 12(b)(l) of the Rules of
the United States Court of Federal Claims (RCFC), arguing that our court lacks
jurisdiction to review the decisions of district courts, and that Mr. Santos-Pineda

1 The reference is to numbered page 12 of the complaint, which is actually the
eleventh page---it seems numbered page 8 should have been the sixth page
sequentially, and no page 6 was submitted with the complaint.



                     7016 3010 ODDO 4308 4225
has failed to state a claim for just compensation under the Takings Clause of the
U.S. Constitution. Def.'s Mot. at 4-5, ECF No. 5. For the reasons explained below,
the government's motion to dismiss this case is GRANTED.

                                 I. BACKGROUND

        As is often the case when parties represent themselves before our court, the
complaint filed by Mr. Santos-Pineda is lacking in details, including an exhibit that
is referenced but not attached. See Compl. at 2, 8 (citing state court order, intended
as Ex. A). Some of these details have been supplied in plaintiff's opposition to the
government's motion, which contains the omitted exhibit and two others. See Pl.'s
Demur to Def.'s Mot. to Dismiss (Pl.'s Opp'n) at Exs. A-C, ECF No. 7. After
plaintiff pled guilty to a misdemeanor and served a period of community service, his
state criminal case was dismissed and on October 7, 2008, a California Superior
Court judge ordered the Los Angeles County District Attorney's Office to return a
list of seized items to him. Id. at Exs. B & C. Before these items were returned,
however, on October 30, 2008, a grand jury subpoena was issued by the U.S.
District Court for the Central District of California, presumably requesting them.
See id. at Ex. A.2

         The gravamen of Mr. Santos-Pineda's complaint is that once the state court
ordered the property to be returned to him, it was improper for federal authorities
to have obtained the items from state law-enforcement officials. He identifies the
FBI agent whose name appears on the subpoena, Charles Gravis, see id., as the
federal official responsible, and alleges that the property was taken by Mr. Gravis
"[o]n or about September 21, 2009." Compl. at 1-3. 3 Plaintiff contends that he was
never charged with a federal violation, id. at 5, 8, and that he challenged the
district court's jurisdiction over the property via petition, but the district court
ignored his argument and abused its discretion, id. at 7, 10-11.

       Looking to the district court action of which plaintiff complains, the Court
notes that on August 23, 2010, Mr. Santos-Pineda and Gloria Santos filed a petition


2The attachment which apparently described the documents or objects subpoenaed
was not included in Mr. Santos-Pineda's exhibit.

s Although this allegation would seem to suggest that the six-year limitations
period for bringing such claims in our court had expired prior to the filing of the
lawsuit, see 28 U.S.C. § 2501, plaintiff also cryptically alleges that he was "denied
relief' by the government "[o]n or about" February 20, 2016, when he "filed 'Notice
of Intent' to file suit." Compl. at 2. As the government has not challenged the
jurisdictional facts relating to the timeliness of this lawsuit, the Court will not
address the matter here.

                                         -2-
seeking the return of their personal property, naming as respondents the Assistant
U.S. Attorney who applied for the grand jury subpoena, Mr. Gravis, the Los Angeles
County Deputy District Attorney, and a county investigator. Santos-Pineda v. Axel,
No. 10-6285, 2011WL13103995, at *l (C.D. Cal. July 26, 2011) (hereinafter Santos-
Pineda J). 4 The district court order recounts that Mr. Santos-Pineda, Ms. Santos,
and a third individual named Raul Ernesto Alonso-Prieto resided at the same
address---one of two premises which were searched under a state warrant issued in
the course of an investigation into an alleged conspiracy to extort money from a
business. Id. Although the state criminal case against plaintiff was dismissed
following his performance of community service, the federal prosecution of Mr.
Alonso-Prieto had not been completed when plaintiff and Ms. Santos petitioned for
return of their property, as Mr. Alonso-Prieto had appealed the sentence which
followed his guilty plea. Id. at *2, *7.

       The State of California first took possession of the property at issue as part of
its investigation of Ms. Santos and others. Id. at *l. At some point, the FBI became
involved, because of an investigation of Mr. Alonso-Prieto. Id. It was during the
course of this investigation, which resulted in a subsequent federal indictment of
Mr. Alonso-Prieto, that the property was transferred from California's possession to
the custody of the FBI. Id. at *2.

      Mister Santos-Pineda sought the return of his property by filing a motion
under Federal Rule of Criminal Procedure 4l(g) with the United States District
Court for the Central District of California. Id. at *l-3. 5 Per Rule 4l(g), a person
who was deprived of property as a result of a criminal investigation or proceeding
may move the district court to order its return. FED. R. CRIM. P. 4l(g). When a
former criminal defendant who has pleaded guilty and been sentenced brings the
motion, he is presumed entitled to have his property returned. United States v.
Chambers, 192 F.3d 37 4, 377 (3d Cir. 1999). But simply because a former


4  The district court order may be considered in this proceeding, not only as integral
to plaintiff's complaint, but also because it is a matter of public record. See
Sebastain v. United States, 185 F.3d 1368, 1374 (Fed. Cir. 1999); Cartee Indus., Inc.
v. Sum Holding L.P., 949 F.2d 42, 48 (2d Cir. 1991).

5 Despite his filing of the petition with the district court, Mr. Santos-Pineda
curiously asserts that the California courts had exclusive jurisdiction over the
property at issue. Pl.'s Opp'n at 2. The property, however, is currently in the
possession of the FBI---as a result of the investigation and prosecution of Mr.
Alonso-Prieto. Santos-Pineda I, 2011WL13103995, at *2-3. To the extent that the
property may have been illegally transferred from the possession of the state to the
FBI, the proper venue for airing such a claim would have been the federal district
court. Acadia Tech., Inc. v. United States, 458 F.3d 1327, 1334 (Fed. Cir. 2006).

                                         -3-
defendant has served his time does not mean that he may automatically retake
possession of the property. By its own terms, Rule 41(g) provides that the court
"may impose reasonable conditions to protect access to the property and its use in
later proceedings." FED. R. CRIM. P. 41(g).

       In regard to the items requested by Mr. Santos-Pineda, the district court
found that they fell in a variety of categories. First, it concluded that several items
had already been returned to him. Santos-Pineda I, 2011WL13103995, at *4. It
then identified items that the government was willing to give back, and ordered
those to be returned. Id. at *5. It is not clear from the complaint and plaintiff's
other papers whether Mr. Santos-Pineda actually sought to reclaim these items
after the district court issued its order, as he fails to specifically identify the
individual items for which he seeks relief.

       As for other items, the district court refused to order the return of property
that it found never belonged to Mr. Santos-Pineda in the first place. See id. ("In
order for an owner of property to invoke Rule 41(g), he must show that he had a
possessory interest in the property seized by the government." (quoting United
States v. Howell, 425 F.3d 971, 972-74 (11th Cir. 2005)). Further, per Rule 4l(g),
the district court refused to mandate the return of items that were serving as
evidence in the case against Mr. Alonso-Prieto. See id. at *7 ("Given the relevance
of these items to Alonso-Prieto's case, the government has a legitimate need to
retain possession of the items during the pendency of his appeal." (footnote omitted)).

       Finally, the district court dealt with items that were potentially contraband
and items whose ownership or relevance to Mr. Alonso-Prieto's prosecution were
unclear. Id. at *7-9. Here, the district court first noted that no right exists to
possess contraband items---let alone have them returned after seizure. Id. at *7
(citing United States v. Mills, 991 F.2d 609, 612 (9th Cir. 1993)). Thus, the district
court found reasonable the government's offer to return electronics to Mr. Santos-
Pineda, provided that the FBI first scan and delete files that could potentially be
used for future criminal activity. Id. at *8. Indeed, the district court ordered that
the parties meet and confer about which files were potentially contraband. Id.
Likewise, the district court ordered that the parties meet and confer about items
whose ownership, illegality, or relevance to Mr. Alonso-Prieto's case was unclear.
Id. at *9. The filings in our case do not reveal whether Mr. Santos-Pineda ever took
advantage of these opportunities provided by the district court.

       Dissatisfied with his lack of a total victory, Mr. Santos-Pineda appealed to
the Ninth Circuit-which affirmed the district court's findings and order. Santos-
Pineda v. Axel, 621 F. App'x 407 (9th Cir. 2015) (hereinafter Santos-Pineda II).
Now, Mr. Santos-Pineda asks this Court to undertake a review of the district court's
and the Ninth Circuit's decisions. The government has moved for the dismissal of
this case, under RCFC 12(b)(l), for lack of subject-matter jurisdiction. It notes that

                                          -4-
our court is not empowered to review the decisions of federal district or circuit
courts, Def.'s Mot. at 4- 5 & n.4 (citing Joshua v. United States, 17 F.3d 378, 380
(Fed. Cir. 1994)), and argues that takings claims based on the seizure of property by
law enforcement officials are not within our court's jurisdiction, id. at 4 (citing Kam-
Almaz v. United States, 682 F.3d 1364, 1371 (Fed. Cir. 2012); Acadia Tech., Inc. v.
United States, 458 F.3d 1327, 1331 (Fed. Cir. 2006)).G Plaintiff responds that
because his arrest and the initial seizure of the property was by state and not
federal authorities, and because he was not himself charged with any federal
violations, he believes the district court never had "jurisdiction'' over the seized
items. Pl.'s Opp'n at 2-4. He argues that once the state court ordered the state
law-enforcement officials to return his items, they could not have been obtained by
the FBI from those state officials. Id. He also claims that the state investigator
who allegedly transferred the items to federal custody acted unlawfully, as the
Assistant District Attorney signed off on the state court order that the items be
returned. Pl.'s Response and Objections at 6-7 (Pl.'s Sur-Reply), ECF No. 9; Pl.'s
Opp'n at 2. After considering the arguments of the parties, for the reasons
explained below, the Court concludes that it cannot indulge Mr. Santos-Pineda's
prayer for relief.

                                  II. DISCUSSION

A. Legal Standards

       This Court must dismiss claims that do not fall within its subject-matter
jurisdiction. See RCFC 12(b)(l). "When considering a motion to dismiss a case for
lack of subject-matter jurisdiction, courts will accept as true all factual allegations
the non-movant made and draw all reasonable inferences in the light most
favorable to that party." Stanwych v. United States, 127 Fed. Cl. 308, 311-12 (2016)
(citing Scheuer v. Rhodes, 416 U.S. 232, 236 (1974)). It is incumbent on the plaintiff
to properly invoke the court's jurisdiction by establishing either a breach of contract
by the federal government or identifying "a money-mandating law which was


G Concerning the latter point, the Court notes that the authorities relied upon by
the government hold that the defect in such cases is the failure to state a claim
upon which relief can be granted, not a lack of jurisdiction. See Kam-Almaz, 682
F.3d at 1371; Acadia Tech., 458 F.3d at 1334-35. Accordingly, the Court will treat
the government's motion in that regard as having been brought under RCFC
12(b)(6), as it is not the label placed on the motion but its substance that matters.
See Morrison v. Nat'l Austl. Banh Ltd., 561 U.S. 247, 253-54 (2010) (citing Romero
v. Int'l Terminal Operating Co., 358 U.S. 354, 359, 381-84 (1959)); Chisolm v.
United States, 82 Fed. CL 185, 194 n.12 (2008) (citing Borough of Alpine v. United
States, 923 F.2d 170, 171-72 & n.1 (Fed. Cir. 1991); Bolduc v. United States, 72 Fed.
Cl. 187, 189-92 (2006)).

                                          -5-
allegedly violated by the federal government." Id. at 312 (citing United States v.
Mitchell, 463 U.S. 206, 216-17 (1983)). A plaintiff's prose status does not relieve
him of the obligation to establish jurisdiction by a preponderance of the evidence.
See McNutt v. Gen. Motors Acceptance Corp., 298 U.S. 178, 189 (1936) (explaining
the plaintiff's responsibility for showing that the claim falls within the court's
jurisdiction); Henke v. United States, 60 F.3d 795, 799 (Fed. Cir. 1995) (noting that
a plaintiff's status does not excuse defects in the complaint); Reynolds v. Army &
Air Force Exch. Serv., 846 F.2d 7 46, 7 48 (Fed. Cir. 1988) (stating that the burden of
proof for establishing jurisdiction is by a preponderance of the evidence).

        The Court considers motions for failure to state a claim upon which relief can
be granted under RCFC 12(b)(6). "To survive a motion to dismiss, a complaint must
contain sufficient factual matter, accepted as true, to 'state a claim to relief that is
plausible on its face."' Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.
Corp. v. Twombly, 550 U.S. 544, 570 (2007)). "A claim has facial plausibility when
the plaintiff pleads factual content that allows the court to draw the reasonable
inference that the defendant is liable for the misconduct alleged." Id. (citing
Twombly, 550 U.S. at 556). When determining whether to grant an RCFC 12(b)(6)
motion, the court "must accept as true all the factual allegations in the complaint"
and make "all reasonable inferences in favor of the non-movant." Sommers Oil. Co.
v. United States, 241 F.3d 1375, 1378 (Fed. Cir. 2001). Nonetheless, "the tenet that
a court must accept as true all of the allegations contained in a complaint is
inapplicable to legal conclusions." Iqbal, 556 U.S. at 678. "Threadbare recitals of
the elements of a cause of action, supported by mere conclusory statements, do not
suffice." Id. (citing Twombly, 550 U.S. at 555). Although this Court accords a prose
plaintiff leniency in presenting his case, the plaintiff's "prose status does not
render him immune from the requirement that he plead facts upon which a valid
claim can rest." Paalan v. United States, 57 Fed. Cl. 15, 16 (2003); see also Hains v.
Kerner, 404 U.S. 519, 520-21 (1972).

B. Analysis

       The claim brought by Mr. Santos-Pineda seems to be that once a state court
judge ordered state law enforcement officials to return items of personal property to
him, those officials had no right to transfer those items to the FBI pursuant to a
federal subpoena. See Compl. at 2, 7-8; Pl.'s Opp'n at 3-4. As our court has no
jurisdiction over the actions of state and local officials, see, e.g., United States v.
Sherwood, 312 U.S. 584, 588 (1941); Trevino v. United States, 557 F. App'x 995, 998
(Fed. Cir. 2014); Souders v. S.C. Pub. Serv. Auth., 497 F.3d 1303, 1308 (Fed. Cir.
2007); Vlahahis v. United States, 215 Ct. Cl. 1018 (1978); Anderson v. United States,
117 Fed. Cl. 330, 331 (2014); see also 28 U.S.C. § 1491 (conferring jurisdiction over
certain "claim[s] against the United States"), plaintiff accordingly focuses his
attention on two sets of federal actors---the FBI, which received the items, and the


                                          -6-
federal courts which, he maintains, ignored his argument that the state court order
placed the items beyond federal jurisdiction. See Compl. at 1-2, 8-11.

        Plaintiff cites two constitutional provisions that he contends were violated:
the Due Process Clause of the Fifth Amendment, which he misidentifies as the
Fourth Amendment, see Compl. at 2, 9; and section 1, clause 2 of the Fourteenth
Amendment, see Compl. at 2, 9-10, which on its face does not apply to the federal
government, see also S.F. Arts & Athletics, Inc. u. U.S. Olympic Comm., 483 U.S.
522, 542 n.21 (1987). Neither Due Process Clause mandates the payment of money
for its violation, and to the extent plaintiff is raising due process claims, these must
be dismissed as beyond our court's jurisdiction. Smith u. United States, 709 F.3d
1114, 1116 (Fed. Cir. 2013); LeBlanc u. United States, 50 F.3d 1025, 1028 (Fed. Cir.
1995). 7 Plaintiff does, however, request "just compensation" for property that was
"[t]aken" by the United States, Compl. at 1, and in light of his prose status, the
Court will treat his complaint as resting on the Takings Clause of the Fifth
Amendment, the violation of which is most definitely within our jurisdiction. See,
e.g., Arkansas Game & Fish Comm'n u. United States, 568 U.S. 23 (2012).

       Generally speaking, the Court of Federal Claims has no jurisdiction to review
the decisions of other federal courts. See Vereda, Ltda. u. United States, 271 F.3d
1367, 1375 (Fed. Cir. 2001); Joshi.au. United States, 17 F.3d 378, 380 (Fed. Cir.
1994). In other words, this Court cannot provide a venue for review of another
federal court in a manner akin to an appellate court. To the extent that Mr. Santos-
Pineda asks this Court to review the correctness of the district court's or the Ninth
Circuit's decisions, this Court is barred from doing so. Even assuming that the
district court erred in failing to order that the property be returned to him, the
proper venue of review was the Ninth Circuit---in which Mr. Santos-Pineda exercised
his right of appellate review, but lost. Santos-Pineda II, 621 F. App'x at 407. Ifhe
was dissatisfied with the Ninth Circuit decision, his recourse was to petition the
Supreme Court for a writ of certiorari, see 28 U.S.C. § 1254, and not to file a
complaint in our court. To the extent Mr. Santos-Pineda's case is a challenge to the
decisions of the district court or Ninth Circuit, it must be dismissed for lack of
jurisdiction. s


7  The only circumstance in which we can entertain the claimed violation of the Due
Process Clause of the Fifth Amendment is when this allegedly resulted in an illegal
exaction. See Aerolineas Argentinas u. United States, 77 F.3d 1564, 1573 (Fed. Cir.
1996); Coleman u. United States, No. 13-431C, 2014 WL 949984, at *3 (Fed. CL Mar.
7, 2014). This is not such a case.

s The Court recognizes that, theoretically, the decision of a federal court could
result in an unconstitutional taking of private property. Cf. Webb's Fabulous
Pharmacies, Inc. u. Beckwith, 449 U.S. 155, 162-64 (1980) (finding a taking when
the Florida Supreme Court---contrary to established practice---interpreted a statute
                                          -7-
       This leaves the claim that the FBI has taken his property without payment of
just compensation. The problem with this claim, however, is that the Federal
Circuit has repeatedly and clearly held that the seizure of property by federal law
enforcement officials does not give rise to a claim for reliefin our court under the
Takings Clause. See Kam-Almaz, 682 F.3d at 1371; Acadia Tech., 458 F.3d at
1331-32. If the seizure was alleged to have violated due process or been otherwise
improper or unauthorized, our court lacks jurisdiction over the subject matter.
Kam-Almaz, 682 F.3d at 1371; Acadia Tech., 458 F.3d at 1331; Crocker v. United
States, 125 F.3d 1475, 1476 (Fed. Cir. 1997). Such challenges belong in a district
court. See Acadia, 458 F.3d at 1334.

       On the other hand, if the property was lawfully seized, a claim for just
compensation under the Takings Clause may not rest upon it, "even if the property
is seized as evidence in a criminal investigation." Id. at 1331. As the Federal
Circuit has explained, "Once the government has lawfully seized property to be used
as evidence in a criminal prosecution, it has wide latitude to retain it so long as the
investigation continues, regardless of the effect on that property." AmeriSource
Corp. v. United States, 525 F.3d 1149, 1154 (Fed. Cir. 2008). In this regard, to the
extent that the district court determined back in 2011 that certain items could not
be returned at that time due to the pendency of criminal proceedings involving Mr.
Alonso-Prieto, see Santos-Pineda I, 2011WL13103995, at *7, if those proceedings
have terminated, plaintiff might be able to file another motion in the district court
seeking their return, under Federal Rule of Criminal Procedure 4l(g). 9 But even if
everything that Mr. Santos-Pineda has alleged in his complaint is taken as true, his
claims either fall outside our jurisdiction or fail to state a claim upon which relief
can be granted. The government's motion to dismiss this case is therefore
GRANTED.




to mean that the interest accrued on money deposited by parties in a state court's
account during the pendency oflitigation belonged to the state). This would require
an argument, not made here, that a court had "declare[d] that what was once an
established right of private property no longer exists." Stop the Beach
Renourishment, Inc. v. Fla. Dep't of Envtl. Prot., 560 U.S. 702, 715 (2010) (plurality
opinion). Depending on the circumstances, the aggrieved party might be limited to
appellate review. Cf. id. at 727-28 (discussing the application of res judicata in the
context of alleged takings by state courts).

9 The determinations that certain of the items were contraband or did not belong to
plaintiff likely could not be revisited, due to the doctrine of res judicata. See Int'l
Air Response v. United States, 302 F.3d 1363, 1368 (Fed. Cir. 2002) (citing Parklane
Hosiery Co. v. Shore, 439 U.S. 322, 326 n.5 (1979)).

                                         -8-
                                III. CONCLUSION

      For the reasons stated above, pursuant to RCFC 12(b)(l), the Court lacks
subject-matter jurisdiction over plaintiff's claims of Due Process Clause violations
and claims against the district court and Ninth Circuit; and plaintiff's allegations of
a Takings Clause violation fail to state a claim upon which relief can be granted,
under RCFC 12(b)(6). The government's motion to dismiss the case is GRANTED.
The Clerk shall enter judgment accordingly.

IT IS SO ORDERED.




                                         -9-